Mr. Presiding Justice Thomson dissenting: While I concur in the view that the judgment of the trial court in this case should be reversed, my position is that the case should not be remanded for further proceedings. There is no difference of opinion in this court on the proposition that both the Malting Company and the Coal Company failed to submit sufficient proof to make out the causes of action set forth in their respective statements of claim. Inasmuch as the Malting Company failed to submit sufficient proof to make out the cause of action set forth in its statement of claim, the motion made by the Coal Company for a peremptory instruction, at the close of all the evidence, should have been allowed. Therefore, so far as the judgment recovered by the Malting Company is concerned, it should be reversed. The judgment of the trial court being adverse to the claim of the Coal Company, cannot be considered to be erroneous here in view of the fact this court is of the opinion that the Coal Company failed to submit sufficient evidence to make out a prima facie case on its claim.' For these reasons, I do not concur in the opinion that this case should be remanded to the trial court for further proceedings. While, on the merits of the case, I concur in the view that the judgment of the trial court cannot stand, I am not in accord with all that is said in the foregoing opinion. The statement of claim filed by the Malting Company alleged that it had sustained damages by reason of an alleged breach of the contract by the Coal Company. In this statement of claim the Malting Company included three elements of damage which it claimed to have suffered. The first element of damage claimed by the Malting Company was based on the alleged fact that the Coal Company had complied with the contract and furnished the Malting Company with its requirements up to January 1, 1917, “when it refused to furnish any more Knox County, Indiana, run of mine coal of the quality required by the contract, but instead shipped outside coal,” and it was alleged that the Malting Company had paid for this outside coal at prices in excess of those at which the Coal Company had contracted to furnish Knox County coal; and that the plaintiff had paid these excess prices relying upon the representations of the Coal Company that the Malting Company had already received its proportionate share of the Coal Company’s output. But it was alleged further by the Malting Company, in its statement of claim, that this representation was untrue and, therefore, the Malting Company claimed that it was entitled to recover as damages this excess which it had paid on the outside coal, namely, the difference between the amount paid and the contract price for Knox County coal. By the contract the Coal Company agreed to furnish the Malting Company its entire requirements of steam coal, in Knox County mine run coal. But it was stipulated that in the event of a reduction in output, due to causes beyond the control of the Coal Company, the latter was only to be required to furnish the Malting Company that proportion of the Coal Company’s production which the contract of the Malting Company bore to the entire contract obligations of the Coal Company, in which event, the balance of the Malting Company’s requirements were to be made up by the Coal Company shipping “outside coal” at such prices as the Coal Company was required to pay therefor. There is no proof whatever in the record of the allegation contained in the statement of claim of the Malting Company to the effect that the representation of the Coal Company that the Malting Company had received its proportionate share of the Coal Company’s output, at such times as the Coal Company shipped outside coal, was untrue. The Malting Company contends that the burden was on the Coal Company to show that it had furnished the Malting Company with its proportionate part of the Coal Company’s output, and that the Coal Company was thus entitled to furnish outside coal. This contention is apparently based on the theory that where a defendant is sued on his promise and the latter seeks to avoid it by proof that it was to be defeated by the occurrence of a certain contingency, it would be for the defendant to prove that it was so to be defeated, and that the contingency had happened. In this connection the Malting Company has called our attention to the case of Perley v. Perley, 144 Mass. 104, and other cases. In my opinion that proposition has no application to the situation presented here. It might be, if the Malting Company were suing the Coal Company on the contract and the Coal Company were seeking to avoid the contract. But here the Malting Company is not suing on the contract, but it is suing for damages for an alleged breach of the contract, and, in that connection, the Malting Company has alleged the breach and the Coal Company denies that breach. In this situation the burden is on the Malting Company to prove the breach which it has alleged. The situation is not changed because this alleged breach involves a condition, in the event of which the Coal Company was to have the right to furnish outside coal. The Malting Company has not alleged as a breach that the Coal Company failed to furnish its entire requirements in Knox County coal. It has alleged more than that, namely, that it had accepted the paid-for outside coal, on the representation that, due to causes beyond its control, the Coal Company could not meet its contract obligations in Knox County coal, and that the Malting Company had received its proportionate share of the amount which the Coal Company was able to mine, which representation was not true. Having made that allegation in its statement of claim, the Malting Company assumed the burden of proving it. Furthermore, in my opinion, the facts involved may not be said so peculiarly within the knowledge of the Coal Company as to place the burden on this issue, upon it. The second element of damage claimed by the Malting Company in its statement of claim is based on the charge that of the total amount of outside coal furnished by the Coal Company, under its contract, “1,500 tons was of such poor quality that the fair market value was not to exceed $2,250,” thus resulting in this element of damage which the Malting Company seeks to recover. There is evidence in the record from which the jury may properly have concluded that some of the coal consumed at the plant of the Malting Company during the months of November and December, 1916, and possibly later, was poor, but there is no evidence in the record, either showing or tending to show, that such coal, either in whole or in part, and if in part to what extent, was furnished under the contract in question by this Coal Company. Furthermore, there is no evidence in the record, either showing or tending to show,-what the “fair market value” of this poor coal, or any part of it, was. The third element of damages claimed by the Malting Company in its statement of claim is based on the allegation that the Coal Company had “breached the contract and informed the plaintiff (Malting Company) that it would not deliver any more coal to the plaintiff, under the contract, notwithstanding plaintiff had carried out all of the terms and conditions required of it to be carried out”; as a result of which, after due notice to the Coal Company, the Malting Company purchased its requirements in steam coal on the open market, from the time of such breach up to the conclusion of the contract period, at prices in excess of the contract price, and on this feature of the case the Malting Company claims as damages the difference between the price in the open market and the contract price, on the quantity so purchased, as alleged in the statement of claim. In my opinion, the evidence does not show that the Coal Company “breached the contract and advised the Malting Company that it would not deliver any more coal to the Malting Company,” as thus alleged by the Malting Company in its statement of claim. As above stated, there is no evidence showing that the Malting Company had not received its proportionate part of the output of the Coal Company’s Knox County mine. The evidence shows that on March 3, 1917, the Malting Company wrote the Coal Company, referring to a telephone message from the former to the latter, which occurred on the previous Friday, directing the Coal Company to withhold further shipments to the Malting Company until further orders, and in this letter the Malting Company stated that they were writing to advise the Coal Company to “ship us nothing except on our contract at contract price and from the Knox .County Mine * * That, of course, was not the obligation of the Coal Company under its contract with the Malting Company. Under that contract the Coal Company undertook to furnish the Malting Company its requirements in Knox County coal, unless causes beyond its control prevented it from mining a sufficient quantity to meet its total contract obligations, and under such circumstances the Coal Company was permitted, under the contract, to meet the requirements of the Malting Company with outside coal. Under date of March 29, 1917, the Coal Company wrote the Malting Company, calling attention to the failure of the letter to comply with the requests of the former for payment of the January and February invoices, that were due under the terms, of the contract on February T5 and March 15, respectively, and in this letter the Coal Company said that by reason of this alleged failure of the Malting Company to comply with the terms of the contract, as to payment, “we do not consider ourselves obligated to make further shipments,” and in this letter the Coal Company further advised the Malting Company that, “We shall insist that payment for our March account be made promptly on or before April 15, as specified in the contract * * *.” In my opinion, the evidence shows that through a long period of time, both under this contract and under a number of previous similar contracts between the parties, the Coal Company had been accepting payments which were not made by the Malting Company in strict compliance with the contract, as to time, without protest, and, therefore, it may be said that the Coal Company was not in any position to repudiate the contract, without notice, by reason of the failure of the Malting Company to make these payments as called for by the contract. Hunter W. Finch & Co. v. New Ohio Washed Coal Co., 156 Ill. App. 589; Brown Coal Co. v. Carterville Washed Coal Co., 221 Ill. App. 659. But, although that is the case, it may not be said that the Coal Company had waived the right to demand payment under the terms of the contract in the future. And, even where the situation is such that the seller does not have the right to repudiate or cancel the contract for failure on the part of the buyer to make payments, yet the seller may always refuse to make further shipments until past due payments are made. Williston on Sales, p. 821. In other words, where the conduct of the seller is such as to have amounted to a waiver of the requirements of the contract, as to the time of payment, the seller may not say to the buyer, “I will never perform the contract further, because you have not performed on time as you agreed to.” But, nevertheless, the seller may say to the buyer, “I will not further perform until you do.” When the Coal Company wrote its letter of March 29 to the Malting Com- ^ pany, saying that it did not consider itself obligated to make further shipments, there were invoices past due and not paid by the Malting Company, and the evidence does not show that the Malting Company had, at that time, even made any offer to set off, either the contract price or the reasonable value of the coal which the Coal Company had delivered to it, against its claim for damages. The Coal Company was therefore justified in taking the position it did on March 29, 1917. In my opinion, there was a further justification of this position taken by the Coal Company, in the fact that under date of March 3, 1917, the Malting Company had directed the Coal Company to thereafter ship nothing to it except Knox County coal, which flat and unqualified obligation was not contained in the ■ contract in question. Apparently the Malting Company did not thereafter recede from that position, but, by inference at least, reaffirmed it under date of April 3, 1917, when it wrote the Coal Company saying that it would pay for the coal, which it claimed was of inferior quality, provided the Coal Company would “ship at contract price and satisfactory quality, during the balance of the contract period, the full requirements of the (Malting) Company for coal * * Very apparently, the Malting Company was again demanding the shipment of nothing except the coal from the Knox County mine. That would seem to be the only reasonable construction to be placed on the letters of the Malting Company, dated March 3 and April 3. The Malting Company could not thus compel the Coal Company to alter the plain terms of the contract, and as the Malting Company had directed the Coal Company to make no further shipments except under those conditions, as well as for the other reason referred to, the Coal Company was justified in refusing to make further shipments. For the foregoing reasons, I am of the opinion that the Malting Company failed to make ont its case on any one of the three elements entering into this claim for damages, and the motion of the Coal Company for a peremptory instruction made at the close of all the evidence should have been allowed. As to the claim of the Coal Company against the Malting Company, as set forth by the Coa! Company in its amended statement of claim: it appears that in its amended statement of claim the Coal Company sought to recover “the fair and rea: onable market value” of the cars of outside coal which it shipped to the Malting Company during January and February, 1917, for which the Malting Company has never paid the Coal Company. The only evidence in the record as to value (if it may so be considered at all) consists of the invoices signed by the Coal Company, on those cars, each of which contains the price at which the coal was invoiced. But nowhere in the record is there any testimony, either showing or tending to show, what “the fair and reasonable market value” of that coal was. Nor is there any evidence to the effect that the invoiced price was the fair and reasonable market value, or even to the effect that the invoiced price was the price at which the Coal Company had purchased this coal. In its original statement of claim the Coal Company sued to recover the cost price of this coal. Why it made the change it did, in filing its amended statement of claim, does not appear. Even if the record contained evidence showing what the Coal Company paid for this coal, that would not be sufficient to prove what the fair and reasonable market valne of the coal was. Citizens’ Bank of Tifton v. Adam Schillo Lumber Co., 188 Ill. App. 535. Certainly the price at which the Coal Company invoiced the coal to the Malting Company could, with still less reason, be considered as any showing on the question of what the fair, reasonable market value of the coal was. It is, therefore, my opinion that the Coal Company also failed to submit sufficient proof to make out a case, under its amended statement of claim. For the foregoing reasons, I am of the opinion that the judgment of the municipal court should be reversed.